Citation Nr: 1127052	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-26 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a right ankle disorder.  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a left ankle disorder.  

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for headaches.  

4.  Entitlement to service connection for a right knee disorder.  

5.  Entitlement to service connection for a left knee disorder.  

6.  Entitlement to service connection for a dental disorder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2002 correspondence the Veteran submitted a claim for service connection for bilateral hearing loss and tinnitus.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a bilateral ankle disorder and headaches in an unappealed September 1999 rating decision.  

2.  Evidence received since the September 1999 rating decision is cumulative of evidence previously submitted.

3.  The Veteran did not sustain trauma to any of his teeth during service and there is no competent evidence of a current dental disorder.  


CONCLUSIONS OF LAW

1.  The rating decision of September 1999 denying service connection for ankle and headache disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received since the September 1999 rating decision to reopen a claim for service connection for a bilateral ankle disorder or headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Payment of disability compensation for the claimed dental disorder is precluded by law. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104(c) (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a bilateral ankle disorder, headaches, and a dental disorder are related to his service with the United States Air Force from March 1986 to March 1990.  


New and Material Evidence to Reopen Issues

The Veteran submitted an original claim for service connection for a bilateral ankle disorder and headaches in January 1999.  The RO denied this initial claim in a September 1999 rating decision.  With regard to the bilateral ankle disorder claim, the RO found that while there was a current bilateral ankle disorder there were no complaints regarding the bilateral ankles during military service and there was no link between the Veteran's current bilateral ankle disorder and military service.  With regard to the headaches, the RO found that there was no diagnosis of a headache disorder and that the Veteran's headaches, by his own history, began after military service.  Although the RO provided notice of the denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of September 1999 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.    

In October 2002, the Veteran requested that his claim for a bilateral ankle disorder and headaches be reopened.  In the August 2009 rating action on appeal, the RO found that the Veteran had failed to submit new and material evidence and declined to reopen the claim. 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. §  5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence at the time of the September 1999 rating decision included the Veteran's service treatment records, claim and a VA examination dated in February 2009.  The Veteran's March 1986 enlistment examination showed normal lower extremities and neurologic system.  However, in his March 1986 Report of Medical History the Veteran reported a history of sprained ankle a "couple of times" prior to service.  Service treatment records showed treatment for bilateral tibia tendonitis in June 1986.  A February 1989 examination also showed normal lower extremities and neurologic system.  While the Veteran's separation examination is not of record in a March 1990 Report of Medical History conducted in conjunction with his separation examination the Veteran denied a history of "foot trouble" and "frequent or severe headaches."  The Veteran, in the 1999 claim asserted that the left and right ankle sprains began in 1986 and the headaches began in 1988.

At the time of the February 1999 VA examination the Veteran reported that he injured his ankles playing basketball in 1987.  He complained of aching in his ankles in cloudy weather and sometimes at night.  Otherwise, there were no complaints.  The examiner diagnosed bilateral ankle ligamentous strain.  With regard to the headaches the Veteran complained of occipital headaches, occurring approximately every one to two weeks, lasting one day.  This was sometimes associated with light sensitivity.  According to the Veteran, this first occurred four to five years earlier.  The examiner diagnosed headaches indicating there was no obvious cause of the headaches apparent upon examination.  

In essence, at the time of the 1999 rating decision, there was evidence of post service ankle pathology and headaches.  However, the RO determined that there was no reliable evidence of a nexus to service.

Since the September 1999 rating decision VA has obtained VA treatment records dated from April 1993 to July 2008 and private treatment records dated from April 2009 to June 2009.  Significantly, the June 2009 private treatment record shows complaints of headache pain one week earlier with an impression of headaches.  Since the September 1999 rating decision the Veteran has also alleged that he suffers from a current bilateral ankle disorder but both VA and private treatment records are negative for complaints of or treatment for bilateral ankle problems.   

The newly submitted treatment records do not show a diagnosis of a current bilateral ankle disorder nor do they indicate that such a bilateral ankle disorder/headache disorder are related to the Veteran's service (other than his claim).  As this evidence does not relate to an unestablished fact necessary to substantiate the claim it cannot serve to reopen the claim.  In regard to the headache issue, the existence of headaches had been established at the time of the prior decision.  Recent evidence that confirms a previously established fact is cumulative.  Moreover, the Veteran's contention that any current bilateral ankle disorder/chronic headache disorder are related to his military service is cumulative of the prior claim.  Specifically, his 1999 claim asserted an in-service onset for each disability.  His more recent assertion (claim) that the conditions started in service is repetitive of the prior claim.

Under these circumstances, the Board must conclude that new and material evidence has not been received, and that the criteria for reopening the claim seeking service connection for a bilateral ankle disorder and headaches are not met.

Service Connection Issue

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In July 2009 correspondence the Veteran wrote that he had multiple cavities, gum disease, and toothaches during military service.  He also indicated that he received multiple fillings for his cavities which are falling out and causing him to loose his teeth now.  A February 2007 VA treatment record also shows complaints of a toothache, left back bottom tooth.  Service treatment records are negative for any significant trauma to the Veteran's teeth during military service.     

Dental disabilities which may be awarded compensable disability ratings include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease. 8 C.F.R. 4.150, Diagnostic Codes 9900- 9916.

In this case, the Veteran does not contend, nor does any evidence of record indicate, that he sustained any trauma to his teeth in service.  His claim is that he received multiple fillings for his cavities which are falling out and causing him to loose his teeth now.  The Veteran does not allege that he sustained trauma to his teeth or mouth during service, therefore, the dental condition the Veteran is claiming is service connectable only for treatment purposes, not for compensation purposes.  The Board is bound by the regulations of the Department. 38 U.S.C.A. § 7104(c).  Where the law and not the evidence is dispositive of the issue before the Board, as in this case, the claim must fail due to the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the Veteran's appeal as to this issue is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letters dated in April and July 2009.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board notes that the Veteran submitted an authorization for VA to obtain private treatment records from Northwest Texas Healthcare System in April 2009.  Unfortunately, the authorization expired before VA could request the records and by correspondence dated in September 2010 VA requested that the Veteran submit an updated authorization form to obtain these records.  However, to this date, the Veteran has failed to submit an updated authorization form.  Also, in response to a July 2009 authorization to obtain private treatment records from Dr. A.R., D.D.S., VA requested the applicable records.  However, in response to VA's request Dr. A.R., D.D.S. sent billing statements rather than treatment records.  

The duty to assist is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA). VA has done all that can be done in obtaining evidence for this claim.  VA is not required to provide any more assistance to him with regard to these private records, as the Veteran has not provided an updated authorization form from Northwest Texas Healthcare System.  Furthermore, while there appear to be missing treatment records from Dr. A.R., D.D.S., the Board finds that there is no need to remand to obtain these records.  The Veteran's service treatment are negative for any sort of dental trauma and the Veteran does not contend that he suffered dental trauma during service.  Therefore, obtaining the treatment records from Dr. A.R., D.D.S. would be of no benefit to the Veteran.  

VA need not conduct an examination with respect to the claims to reopen as the duty does not arise until new and material evidence has been submitted.  VA need not conduct an examination with respect to the service connection claim decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In this case, there is no competent evidence of dental trauma in service and no competent evidence that suggests a causal link between the Veteran's current dental problems and any incident of active duty.  Indeed, in view of the absence of an allegation of dental trauma during military service, relating the Veteran's current dental problems to his service would be entirely speculative. Therefore, there is no duty to provide an examination or a medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

New and material evidence having not been submitted, the appeal seeking to reopen a previously denied claim of entitlement to service connection for a right ankle disorder is denied.

New and material evidence having not been submitted, the appeal seeking to reopen a previously denied claim of entitlement to service connection for a left ankle disorder is denied.

New and material evidence having not been submitted, the appeal seeking to reopen a previously denied claim of entitlement to service connection for headaches is denied.

Service connection for a dental disorder is denied.  


REMAND

The Veteran's March 1986 enlistment examination shows normal lower extremities.  Service treatment records show treatment for bilateral tibia tendonitis in June 1986, left knee strain in July 1986, and complaints of right knee pain after falling while playing basketball with an impression of "contusion" in February 1987.  A February 1989 examination also showed normal lower extremities.  While the Veteran's separation examination is not of record in a March 1990 Report of Medical History conducted in conjunction with his separation examination the Veteran denied a history of "'trick' or locked knee."   

In October 2002 the Veteran submitted a claim for service connection for a bilateral knee disorder.  In connection with this claim VA obtained VA treatment records dated from April 1993 to July 2008 and private treatment records dated from April 2009 to June 2009.  Significantly, a July 2008 VA treatment record shows complaints of bilateral knee swelling.  Physical examination revealed a red, erythematous knee and the Veteran indicated that when he tried to push on the knee pus came out.  A June 2009 private treatment records show complaints of knee swelling with no other objective abnormal findings regarding either knee and a diagnosis of prepatellar bursitis.  

Given the above evidence and the uncertainty as to whether the Veteran has a current chronic bilateral knee disorder and, if so, the etiology of the claimed bilateral knee disorder, on remand he should be afforded an appropriate VA examination to resolve this matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  Medical expertise informed by full review of the history and appropriate testing and examination is required.

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction (AOJ) should make arrangements with the appropriate VA medical facility for the Veteran to be afforded an orthopedic examination to determine whether he has a current bilateral knee disorder and, if so, whether it is related to his military service.  Specifically, the examiner should give an opinion as to whether the Veteran's current bilateral knee disorder was caused by either the June 1986, July 1986, or February 1987 incidents regarding the knees in service or any other incident of service.  The claims file must be made available to the examiner for review and he/she should be asked to express the degree of probability in terms of:
     
a) Does the Veteran have a current bilateral knee disorder?

b) If so, is it "likely," "at least as likely as not," or "unlikely" that the Veteran's current bilateral knee disorder is related to either the June 1986, July 1986, or February 1987 incidents regarding the knees in service or any other incident of service?

The term "as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should identify the information on which he/she based their opinion.  The opinion should adequately summarize the relevant history and clinical findings, and provide explanations as to all medical conclusions rendered.  The examiner's attention is specifically directed to the Veteran's service treatment records showing treatment for bilateral tibia tendonitis in June 1986, left knee strain in July 1986, and complaints of right knee pain after falling while playing basketball with an impression of "contusion" in February 1987.  The examiner's attention is also specifically directed to the March 1990 Report of Medical History conducted in conjunction with the Veteran's separation examination wherein the Veteran denied a history of "'trick' or locked knee."  Finally, the examiner's attention is directed to the July 2008 VA treatment record showing complaints of bilateral knee swelling and physical examination revealing a red, erythematous knee as well as a June 2009 private treatment record showing complaints of knee swelling with no other objective abnormal findings regarding either knee and a diagnosis of prepatellar bursitis.

2.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the Veteran's claim.  If the benefit sought continues to be denied, the AOJ should issue a supplemental statement of the case (SSOC). Thereafter, if appropriate, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
HOWARD N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


